NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0707n.06

                                         No. 17-1272                                 FILED
                                                                               Dec 29, 2017
                         UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                              )
                                                       )      ON APPEAL FROM THE
       Plaintiff-Appellee,                             )      UNITED STATES DISTRICT
                                                       )      COURT FOR THE WESTERN
v.                                                     )      DISTRICT OF MICHIGAN
                                                       )
ANTHONY KAREEM VAUGHN,                                 )
                                                       )      OPINION
       Defendant-Appellant.                            )


       Before: CLAY, GIBBONS, and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge.           Defendant Anthony Vaughn appeals his above-

guidelines sentence of twenty-four months of imprisonment, which the district court imposed for

various supervised-release violations. Among other things, Vaughn moved from Michigan to

Indiana without permission and then, when found by law-enforcement officers, engaged in a

two-hour standoff with them. We review for abuse of discretion, and we affirm.

                                               I

       In 2005, Vaughn was charged in the Southern District of Indiana with possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Vaughn pleaded

guilty and was sentenced to seventy-eight months of imprisonment followed by five years of

supervised release.   In 2011, Vaughn was released from custody and began his term of

supervised release. Before long, Vaughn had been charged with violating his conditions of

release by possessing marijuana and possessing marijuana with intent to distribute. The district
No. 17-1272, United States v. Vaughn


court in Indiana revoked Vaughn’s supervised release and sentenced him to eighteen months of

imprisonment, after which Vaughn would continue on supervised release.

       In February 2013, Vaughn was approved to transfer his supervision to the Western

District of Michigan. Less than a year later, Vaughn was again charged with violating his

conditions of release, this time for possessing methamphetamine, among other violations. The

district court sentenced Vaughn to only three months in custody, followed by two years of

supervised release (the first three months of which were to be served as home detention), but the

court warned Vaughn that any future revocation of supervised release would likely result in the

imposition of the maximum sentence allowed by statute.

       In January 2016, Vaughn went to his probation office to provide proof of his income but,

rather than waiting on the probation officer to make copies of his documents, promptly left

without permission. He then disappeared and stopped all contact with his probation officer. It

was more than a year before law-enforcement officers found Vaughn: he had moved out of

Grand Rapids without permission, he absconded to Indianapolis, and, when Marion County

Sheriff’s deputies located him in a home there, he caused a two-hour standoff that culminated in

the deputies’ sending a K-9 into that home to find him. Vaughn was transported back to Grand

Rapids for his violation-and-revocation hearing.

       Vaughn was charged with ten violations of the conditions of his release, three of which

were dismissed. The seven violations for which Vaughn was sentenced were refusal to submit

his cell phone for a search, failure to report for drug testing, failure to notify his probation officer

about contact with law enforcement, failure to provide financial information, failure to follow

instructions, failure to provide notice of change in residence or employment, and leaving the

judicial district without permission. All the violations were “Grade C,” meaning that with




                                                   2
No. 17-1272, United States v. Vaughn


Vaughn’s criminal-history category of I, the Guidelines punishment range was three to nine

months of imprisonment. See USSG §7B1.4(a). The statutory maximum, meanwhile, was five

years of imprisonment. See 18 U.S.C. § 3583(e)(3). The district court conducted a hearing that

lasted more than an hour, considered carefully the testimony that was presented, and adopted the

probation office’s sentencing recommendation, which was twenty-four months of imprisonment,

with no supervision to follow because, as the court observed, “[i]t hasn’t worked.” Sentencing

Hr’g Tr. 54:16. The district court noted that “probably the single biggest mistake Mr. Vaughn

makes here, or anybody could make on supervision” was that he “just abscond[ed]. . . . That

needs sanction.” Id. 52:16–53:23. Vaughn did not object but did timely file his notice of appeal.

                                                II

       Vaughn appeals his sentence as substantively unreasonable.           We review sentences

imposed following the revocation of supervised release under the same “deferential abuse-of-

discretion standard” that we apply to sentences imposed following conviction. United States v.

Yancy, 725 F.3d 596, 598 (6th Cir. 2013) (quoting Gall v. United States, 552 U.S. 38, 41 (2007));

see United States v. Bolds, 511 F.3d 568, 575 (6th Cir. 2007). “A sentence may be considered

substantively unreasonable when the district court selects the sentence arbitrarily, bases the

sentence on impermissible factors, fails to consider pertinent § 3553(a) factors, or gives an

unreasonable amount of weight to any pertinent factor.” United States v. Brown, 501 F.3d 722,

724 (6th Cir. 2007). Under 18 U.S.C. § 3553(a), as the district court here recognized, the

sentence imposed must, among other things, be “sufficient, but not greater than necessary . . . , to

reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense.” See Sentencing Hr’g Tr. 50:21.




                                                 3
No. 17-1272, United States v. Vaughn


        The record here makes clear that the district court did not impose an arbitrary sentence,

base Vaughn’s sentence on impermissible factors, fail to consider pertinent factors, or

unreasonably weigh any factor. The district court stated, for example, that Vaughn’s conduct

        needs sanction simply to promote respect for the law and vindicate the authority
        of the law and the general ability that the Court has, not just in Mr. Vaughn’s case
        but every case, to have meaningful contact with its supervisees. And that’s what I
        can’t fundamentally get beyond here and fundamentally why I think the guideline
        range isn’t enough in this case. It doesn’t take into account what really happened
        here.

Sentencing Hr’g Tr. 53:23–54:5. And again:

        So I do intend revocation and a custodial term of 24 months which I think is
        needed here to vindicate the overall respect for the law and for the supervision
        process generally.

Id. 55:17–19. Throughout the sentencing hearing, the district court grappled thoughtfully with

the question of Vaughn’s sentence and ultimately decided on a sentence it called “stiff but not as

stiff as it could be.” Id. 54:12–13. The district court imposed a sentence of confinement without

subsequent supervision specifically so that Vaughn, after serving his term of punishment, would

then be “free to make his own life without interference from federal probation or from a federal

court as long as he continues to honor the law and doesn’t break it.” Id. 54:18–21. The record

reflects the district court’s use of discretion, not an abuse of discretion.

        Vaughn argues that the twenty-four-month sentence has “no quantifiable relationship to

the § 3553(a) factors, and seemed to be strongly influenced by the district court’s statement three

years earlier that it intended to impose a serious retributive sentence on Mr. Vaughn” if he

violated his terms of release again. Appellant’s Br. 19. But, although a sentencing court must

“ensure that the justification [for an upward variance] is sufficiently compelling to support the

degree of the variance,” Gall, 552 U.S. at 50, the court need not employ rigid mathematical

formulas to derive a sentence. See United States v. Richards, 659 F.3d 527, 550 (6th Cir. 2011);



                                                   4
No. 17-1272, United States v. Vaughn


contra Appellant’s Br. 16 (“[T]here is no equivalency table suggesting how many Grade C

violations might ‘be equal to’ a Grade A violation.”). A substantial variance, such as the one in

this case, may require substantial justification, but the district court here amply met that

requirement. Further, in part because the district court did not impose the statutory maximum

five-year sentence, Vaughn’s retribution argument fails.

        In support of his position, Vaughn points to United States v. Yopp, 453 F.3d 770 (6th

Cir. 2006). In Yopp, we vacated a twenty-four-month sentence for Grade C supervised-release

violations where, as here, the Guidelines range was three to nine months of imprisonment. Id. at

771, 773. But in Yopp, the district court did not even mention the recommended range (or the

policy statements in Chapter Seven of the Guidelines) at the defendant’s revocation hearings, and

our reversal was based on the complete “absence of an articulated basis for [the] twenty-four

month sentence.” Id. at 774. Indeed, the district court’s sentence in Yopp was based solely on

the court’s unfounded belief that “there’s no way” a certain drug-treatment program could have

been completed in less than twenty-four months, when in fact the record revealed that the

program could be completed in a year. Id. at 772, 774.

       This case is a far cry from Yopp.      The district court here carefully considered the

imposition of an above-guidelines sentence and did not abuse its discretion in making its

sentencing determination.

                                               III

       We therefore AFFIRM Vaughn’s sentence.




                                                5